Citation Nr: 1808162	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-11 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for uterine fibroid tumor residuals, to include hysterectomy residuals.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for bronchial asthma.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.

7.  Entitlement to service connection for sleep apnea hyper somnolence.

8.  Entitlement to service connection for right upper extremity radiculopathy associated with cervical arthritis and degenerative disc disease.

9.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical arthritis and degenerative disc disease.

10.  Entitlement to service connection for migraines, to include as secondary to service-connected cervical arthritis and degenerative disc disease.

11.  Entitlement to an increased rating for radiculopathy of the left lower extremity sciatic nerve, rated 20 percent as of March 20, 2017.

12.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity femoral nerve.

13.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity sciatic nerve.

14.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity femoral nerve.

15.  Entitlement to an increased rating for left shoulder bursitis, rated 20 percent as of March 20, 2017.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1980, from October 1999 to March 2000, and from March 2002 to September 2002, with additional reserve service from September 1980 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned at a September 2017 hearing at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a bilateral hip disability, a bilateral ankle disability, bronchial asthma, sleep apnea hyper somnolence, right upper extremity radiculopathy, left upper extremity radiculopathy, and a migraine headache disability; and entitlement to an increased ratings for femoral and sciatic radiculopathy of the left lower extremity, for femoral and sciatic radiculopathy of the right lower extremity, and for a left shoulder disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that constitutes a disability for VA purposes.  

2.  Resolving all reasonable doubt in favor of the Veteran, uterine fibroids resulting in a hysterectomy had their onset during active duty.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has a diagnosed PTSD disability related to an in-service incident which caused the Veteran to have fear of hostile military activity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for residuals of uterine fibroids, including  hysterectomy residuals, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in May 2007, and July 2009.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, including most recently in April 2015 for hearing loss, September 2016 for gynecological conditions, and June 2017 for psychiatric disabilities.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The failure to meet those criteria at the time of separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2017); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that she has bilateral hearing loss due to noise exposure in service.  At a September 2017 hearing, the Veteran reported that she had difficulty hearing when she experienced ringing in the ears.  The Veteran reported she first noticed the ringing during basic training, specifically after shooting on the rifle range.  The Veteran reported she was provided ear protection in service.  The Veteran's service separation form shows that she served as an information systems operator-analyst.  

Service medical records show no complaints, treatment or diagnoses related to hearing loss.  Multiple audiological evaluations conducted during the Veteran's service show hearing within normal limits.  

May 2012 VA medical records show that the Veteran complained of intermittent bilateral tinnitus.  The Veteran reported firearms and explosion noise exposure in service, with periodic use of hearing protection.  The Veteran did not report any decrease in hearing acuity.  The examiner noted that hearing was within normal limits.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.

At an April 2015 VA examination, the Veteran reported she had difficulty with communication.  Audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
30
25
25
35
25

The examiner found that the use of the speech discrimination scores was not appropriate for the Veteran.  The examiner noted that service medical records indicated hearing within normal limits, and no significant decrease in hearing acuity on separation.  The examiner diagnosed bilateral sensorineural hearing loss.  

The Board finds that service connection for a bilateral hearing loss disability is not warranted.  The Veteran does not have a hearing loss disability for VA purposes.  No audiological examinations during the appeal period show an auditory threshold in either ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of those frequencies of 26 decibels or greater.  Speech recognition scores were 94 percent or greater.  Service connection may be granted if there is a disability during or contemporary to the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, there is no objective evidence of a hearing loss disability at any time during or contemporary to the pendency of this appeal.  The record does not contain any other audiology examination results.  Therefore, the objective evidence of record does not show hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made).  

The Board acknowledges the Veteran's statements regarding difficulty communicating, but the Veteran's hearing impairment has been attributed to, and is being compensated as she has established service connection for tinnitus.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  Amberman v. Shinseki, 570 F.3d 1377 (2009) (two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology). However, that situation has not been presented here.  On the contrary, the medical evidence of record attributes the hearing-related impairments to the Veteran's tinnitus, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted, to include sensorineural hearing loss.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance.  Sanchez-Benitez, 13 Vet. App. 282 (1999) 

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a hearing loss disability, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Uterine fibroids and hysterectomy

The Veteran contends that current residuals of a hysterectomy, performed to remove fibroid tumors, are related to symptoms experienced in service.  At a September 2017 hearing, the Veteran reported that during training in October 1999, she began cramping and bleeding.  The Veteran stated that she did not report the problems at the time because of a mindset not to go to sick call.  The Veteran reported that after training she saw a doctor who advised her she had several fibroid tumors.  She was scheduled immediately to have a hysterectomy.  The Veteran reported she had been on active duty during that time through March 2000, and that two weeks prior to her scheduled hysterectomy, she was called for active duty training for 15 days.

October 2000 private medical records indicate the Veteran experienced significant menorrhagia, especially the prior three months, with excessive bleeding and passing large clots.  Ultrasounds showed an enlarged uterus, and were consistent with fibroids.  The examiner diagnosed fibroids causing associated menometrorrhagia.  The examiner noted that the Veteran had tried hormone treatment with little or no effect, and so a hysterectomy was scheduled for the end of the month.

A January 2001 report of medical examination conducted during service noted a hysterectomy was performed in October 2000.  The Veteran reported still being tender.  The Veteran was placed on temporary profile.  

In September and October 2009 private medical letters, a doctor at the Veteran's treating facility stated that fibroids were present for many years before they became symptomatic.  The doctor further stated that while the Veteran had been diagnosed with uterine fibroids in October 2000, she had complained of severe menorrhagia for many years before the condition became so severe it was incapacitating.  The doctor opined that those symptoms indicated that the fibroids were present for years prior to the hysterectomy, and therefore, it was at least as likely as not that the fibroids began while the Veteran was on active duty.

In an April 2015 VA examination, the examiner noted there were no references to fibroids or associated symptoms prior to service.  The examiner noted that a history of fibroids for 20 years prior to the 2000 surgery still placed early development of the fibroids within the range of active service.  Thus, the examiner opined, the condition was at least as likely as not aggravated by military service.

In a September 2016 VA examination, the Veteran was diagnosed as status post hysterectomy, reporting painful hysterectomy scar, hot flashes, dyspareunia, stress incontinence, and cystocele.  The examiner noted that the Veteran was diagnosed with fibroids in 2000, with pelvic pain and irregular heavy vaginal bleeding for four to five months prior to surgery.  The examiner noted that service treatment records did not show any complaints or treatment for pelvic pain, menstrual disturbances, abdominal pain, or other symptoms related to gynecological problems.  Therefore, the examiner opined it was less likely than not that the claimed condition was incurred in or caused by an in-service injury, event, or illness.

In a June 2017 private medical record, the Veteran's treating doctor stated that the Veteran had a long standing condition with an indolent progression which would clearly span her active duty times of service.  The doctor opined that it was as likely as not that the uterine fibroids associated with the Veteran's hysterectomy and oophorectomy were in formation during active duty.  The doctor diagnosed status post hysterectomy and oophorectomy with residuals and sequelae.  Residuals of the hysterectomy and oophorectomy included mood swings, bloating, abdominal discomfort, bleeding, and painful intimate relations.

The Board finds that entitlement to service connection for uterine fibroid tumor residuals, to include abdominal hysterectomy residuals, is warranted.  While there is conflicting medical evidence that weighs both for and against a claim for service connection for residuals of a hysterectomy, the Board finds that there is competent evidence to support the claim that current residuals of uterine fibroids and a hysterectomy had its onset in service.  While the September 2016 VA examiner provided a negative nexus opinion, that opinion was based solely on the absence of complaints or treatment in service.  Further, the examiner did not consider all of the private medical records.  The April 2015 VA examiner explicitly opined that uterine fibroids were at least as likely as not aggravated in service.  While the April 2015 VA examiner stated that the claimed condition clearly and unmistakably existed prior to service, the rationale provided mirrors that of the private medical opinions provided, namely that uterine fibroids exist for many years prior to becoming symptomatic, and therefore it was as likely as not that the fibroids leading to hysterectomy existed in service.  The Board finds that the evidence is in relative equipoise, and reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that uterine fibroid tumor residuals, to include abdominal hysterectomy residuals, are related to service.  Therefore, service connection for the residuals must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016).

PTSD

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2017).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2017).

The Veteran contends that she has PTSD as a result of certain events that took place while on deployment to Iraq as a contractor for the Army.  Specifically, the Veteran has consistently stated that an IED attack while on deployment, during which she witnessed death and serious bodily harm, caused PTSD.  

At a September 2017 hearing, the Veteran reported that she experienced traumatic events while deployed overseas, specifically in Afghanistan and Iraq.  The Veteran reported that while stationed at Camp Liberty in Iraq, she was walking to the mess hall when the Camp underwent an IED attack.  The Veteran remembered hearing screaming, and seeing body parts flying everywhere.  The Veteran recalled multiple incidents of IED attacks while deployed, and remembered hearing the "incoming" call each time there was an attack.  The Veteran stated she was scared for her life each time because she did not know where the IEDs were going to land.  The Veteran reported she remembered the smell of the attack.  

An October 2007 service record includes a pre-deployment screening for the Veteran's participation in the Iraqi Freedom operation.  The record noted that the Veteran was on active duty.  Another October 2007 pre-deployment assessment noted that the Veteran was in the reserves, and was deploying with a private contractor.  

A December 2008 service record contains a report of investigation regarding a left shoulder injury.  In the report, it is noted that the Veteran had been deployed to Iraq for 14 months.  The report also notes that the Veteran had been called or ordered to active duty for 30 days or less, and that she participated in inactive duty training drills.  The clinic was located at Camp Liberty in Iraq.

The Veteran initially screened positive for PTSD symptoms in October 2009, one month after returning from Iraq.  The Veteran reported increased anxiety and recurring thoughts of incoming rounds constantly.  In a June 2013 VA mental health assessment, the Veteran reported symptoms consistent with PTSD.  She reported a traumatic incident in October 2007 while stationed at Iraq involving an IED attack.  She reported that subsequent to the initial trauma, she felt paralyzed and terrified every time she heard an alarm.

In a November 2014 lay statement, Staff Sargent L.A. stated that he was present with the Veteran during the IED attack on Camp Liberty, Iraq in the middle of October 2007.  The Staff Sargent reported that there was loss of life and injury during the attack, and that as a result of the attack, both he and the Veteran were afraid for their lives.

In a January 2016 deployment mental health assessment, the Veteran reported treatment in the prior year for sleeping problems related to reliving what happened in prior deployments.  The Veteran's last deployment was in Afghanistan, and she departed the theater in June 2013.

At a June 2017 VA examination, the Veteran reported working for one year at Camp Liberty in Iraq when she experienced her first traumatic experience.  The examiner noted that the Veteran had provided pay stubs indicating she was involved in drills for the Army Reserves on October 13 and 14 of 2007.  The Veteran reported a particular incident in October 2007 when an IED landed by a chow hall, to which the Veteran was walking.  The Veteran remembered being on duty as she was wearing her uniform.  The Veteran reported seeing people very hurt, body parts, smelling the IED, hearing screaming, and general mass confusion.  The Veteran reported that during that event and subsequently, she was highly aware of being in a war zone.  The examiner noted a marked pattern of trauma exposure in conjunction with work as a civilian contractor in Iraq and Afghanistan.  The examiner verified that the Veteran experienced an event that satisfied the trauma criteria for a PTSD diagnosis.  The examiner diagnosed PTSD, and opined the symptoms were as likely as not related to history of trauma exposure.

The Board finds the Veteran's claims regarding stressors during her deployment to Iraq are credible.  The Veteran has credibly testified that she was in fear of hostile military or terrorist activity.  Specifically, the Veteran has consistently reported an initial IED attack at Camp Liberty in Iraq, followed by subsequent attacks while on various deployments, as stressors, including in an October 2009 post-deployment record.  The Veteran has also provided that testimony in written statements, at a hearing before the Board, and at VA examinations.  The June 2017 VA psychiatrist explicitly stated that the Veteran met all of the criteria for a diagnosis of PTSD, and related the PTSD to the history of trauma while deployed.  The Board notes that while the Veteran was not on active duty during the initial IED attack, she did deploy to Iraq and Afghanistan in subsequent deployments where she completed active and inactive duty for training for the Army Reserves.  The Veteran's fear of hostile or terrorist activity persisted throughout her deployment, including during times of active and inactive duty for training.  Therefore, the Board finds that the evidence is equipoise as to whether the diagnosed PTSD is related to service. 

As a VA examiner who is a psychiatrist has diagnosed the Veteran as having PTSD related to an in-service incident which caused the Veteran to have fear of hostile military activity during periods of duty, the Board finds that service connection for PTSD is warranted.  Accordingly, the claim must be granted.  38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for uterine fibroid residuals, including hysterectomy residuals, is granted.

Entitlement to service connection for PTSD is granted.



REMAND

A June 2017 rating decision denied service connection for sleep apnea hyper somnolence, right upper extremity radiculopathy, left upper extremity radiculopathy, and a migraine headache disability.  The rating decision also assigned a 20 percent rating for radiculopathy of the right lower extremity sciatic nerve, and 20 percent ratings for radiculopathy of the right and left lower extremity femoral nerve.  The rating decision denied an increased rating for left shoulder bursitis.  The Veteran submitted a timely notice of disagreement in June 2017 regarding the claims for service connection for sleep apnea hyper somnolence, right upper extremity radiculopathy, left upper extremity radiculopathy, and a migraine disability, and for an increased rating for radiculopathy of the lower extremities, and a left shoulder disability.  No statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for asthma, at a September 2017 hearing, the Veteran reported that she first noticed problems with breathing during basic training in 1979.  April 2003 service medical records indicate the Veteran was diagnosed with exercised induced asthma.  Regarding the claims for hips and ankles, the Veteran reported at the September 2017 hearing that her hips gave out sometimes, and that her right ankle snapped when she walked.  The Board finds that a VA examination is necessary to determine the nature and etiology of any asthma, ankle, or hip disability, and any relationship to service.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is necessary to obtain VA examinations for those issues.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for sleep apnea hyper somnolence, right upper extremity radiculopathy, left upper extremity radiculopathy, and a migraine headache disability; and entitlement to an increased ratings for femoral and sciatic radiculopathy of the left lower extremity, femoral and sciatic radiculopathy of the right lower extremity, and a left shoulder disability.  Notify the Veteran of her appeal rights and that she must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any asthma disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that an asthma disability was incurred or aggravated as a result of active service.  A complete rationale must be given for all opinions and conclusions.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability of the hips and ankles.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any hip disability was incurred or aggravated as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any ankle disability that was incurred or aggravated as a result of active service.  A complete rationale must be given for all opinions and conclusions.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


